

115 HR 2055 IH: Lifetime Income Disclosure Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2055IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Messer (for himself, Mr. Pocan, Mr. Reichert, Mr. Polis, Mr. Kind, Mr. Wilson of South Carolina, and Mr. Norcross) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Employee Retirement Income Security Act of 1974 to require a lifetime income
			 disclosure.
	
 1.Short titleThis Act may be cited as the Lifetime Income Disclosure Act. 2.Disclosure regarding lifetime income (a)In generalSubparagraph (B) of section 105(a)(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1025(a)(2)) is amended—
 (1)in clause (i), by striking and at the end; (2)in clause (ii), by striking diversification. and inserting diversification, and; and
 (3)by inserting at the end the following:  (iii)the lifetime income disclosure described in subparagraph (D)(i).
						In the case of pension benefit statements described in clause (i) of paragraph (1)(A), a lifetime
			 income disclosure under clause (iii) of this subparagraph shall only be
			 required to be included in one pension benefit statement during any one
			 12-month period..
 (b)Lifetime incomeParagraph (2) of section 105(a) of such Act (29 U.S.C. 1025(a)) is amended by adding at the end the following:
				
					(D)Lifetime income disclosure
						(i)In general
 (I)DisclosureA lifetime income disclosure shall set forth the lifetime income stream equivalent of the total benefits accrued with respect to the participant or beneficiary.
 (II)Lifetime income stream equivalent of the total benefits accruedFor purposes of this subparagraph, the term lifetime income stream equivalent of the total benefits accrued means the amount of monthly payments the participant or beneficiary would receive if the total accrued benefits of such participant or beneficiary were used to provide lifetime income streams described in subclause (III), based on assumptions specified in rules prescribed by the Secretary.
 (III)Lifetime income streamsThe lifetime income streams described in this subclause are a qualified joint and survivor annuity (as defined in section 205(d)), based on assumptions specified in rules prescribed by the Secretary, including the assumption that the participant or beneficiary has a spouse of equal age, and a single life annuity. Such lifetime income streams may have a term certain or other features to the extent permitted under rules prescribed by the Secretary.
 (ii)Model disclosureNot later than 1 year after the date of the enactment of the Lifetime Income Disclosure Act, the Secretary shall issue a model lifetime income disclosure, written in a manner so as to be understood by the average plan participant, that—
 (I)explains that the lifetime income stream equivalent is only provided as an illustration; (II)explains that the actual payments under the lifetime income stream described in clause (i)(III) that may be purchased with the total benefits accrued will depend on numerous factors and may vary substantially from the lifetime income stream equivalent in the disclosures;
 (III)explains the assumptions upon which the lifetime income stream equivalent was determined; and (IV)provides such other similar explanations as the Secretary considers appropriate.
 (iii)Assumptions and rulesNot later than 1 year after the date of the enactment of the Lifetime Income Disclosure Act, the Secretary shall— (I)prescribe assumptions that administrators of individual account plans may use in converting total accrued benefits into lifetime income stream equivalents for purposes of this subparagraph; and
 (II)issue interim final rules under clause (i). In prescribing assumptions under subclause (I), the Secretary may prescribe a single set of specific assumptions (in which case the Secretary may issue tables or factors that facilitate such conversions), or ranges of permissible assumptions. To the extent that an accrued benefit is or may be invested in a lifetime income stream described in clause (i)(III), the assumptions prescribed under subclause (I) shall, to the extent appropriate, permit administrators of individual account plans to use the amounts payable under such lifetime income stream as a lifetime income stream equivalent.(iv)Limitation on liabilityNo plan fiduciary, plan sponsor, or other person shall have any liability under this title solely by reason of the provision of lifetime income stream equivalents which are derived in accordance with the assumptions and rules described in clause (iii) and which include the explanations contained in the model lifetime income disclosure described in clause (ii). This clause shall apply without regard to whether the provision of such lifetime income stream equivalent is required by subparagraph (B)(iii).
 (v)Effective dateThe requirement in subparagraph (B)(iii) shall apply to pension benefit statements furnished more than 12 months after the latest of the issuance by the Secretary of—
 (I)interim final rules under clause (i); (II)the model disclosure under clause (ii); or
 (III)the assumptions under clause (iii).. 